UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1691


JOE JOHNSON,

                Plaintiff - Appellant,

          v.

EXPERIAN INFORMATION SOLUTIONS, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:15-
cv-00558-PWG)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Johnson, Appellant Pro Se.      Sandy David Baron, Meredith
Campbell, Joy Catherine Einstein, SHULMAN, ROGERS, GANDAL, PORDY
& ECKER, PA, Potomac, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joe Johnson appeals the district court’s orders granting him

leave to amend his complaint, granting Defendant’s motion to

dismiss, and denying his motion for reconsideration.   See Fed. R.

Civ. P. 59(e).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm.   Johnson v. Experian Info. Sols.,

Inc., No. 8:15-cv-00558-PWG (D. Md. Mar. 16, 2015; Nov. 17, 2015;

filed May 17, 2016 & entered May 18, 2016).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           AFFIRMED




                                   2